DETAILED ACTION
Applicants’ arguments, filed 16 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification on 23 June 2022 is entered on the grounds that it is correcting an obvious error.

Claim Interpretation
Introduction: The examiner has included this section of the office action to best explain how and by whom the various steps of claim 1 would be performed. The examiner takes the position that the claim interpretation here supersedes claim interpretation provided previously in the prosecution history as the claim interpretation provided previously in the prosecution history may have been incorrect due to the examiner’s misunderstanding of the claimed invention. The analysis below is conducted under the assumption that the method is completed on a human patient; however, the claims do not exclude conducting the method on a veterinary patient or animal test subject. The analysis is presented as a step-by-step analysis of claim 1.
Claim Text (1): A method of repairing injured tissue in a subject in need thereof, the method comprising:
contacting a microparticle comprising a mineral layer with a polynucleotide selected from the group consisting of small interfering RNAs (siRNAs), messenger RNA (mRNA), short hairpin RNAs (shRNAs), and RNA aptamers, wherein the polynucleotide is adsorbed to the mineral layer; and
Examiner Note (1): The first contacting step would likely have been performed by the manufacturer of the composition used in the claimed method. The manufacturer would likely have made the microparticle comprising a mineral layer, made the polynucleotide, then contacted these together to be shipped to healthcare professions to be used on patients. In the alternative, this contacting step could have been performed by a healthcare professional. This would most likely occur had the microparticle comprising the mineral layer and the polynucleotide been packaged separately by the manufacturer, only to be combined just prior to use.
Claim Text (2): contacting the microparticle [Examiner Note: the microparticle referred to here comprises a polynucleotide added in the previous step] with the injured tissue, wherein the polynucleotide is released, is taken up by cells of the injured tissue, and results in increased production of a bioactive peptide, wherein the bioactive polypeptide is selected from the group consisting of cytokines, growth factors, and combinations thereof;
Examiner Note (2): This contacting step would most likely have been performed by a healthcare professional. The healthcare professional would have applied the microparticle comprising the polynucleotide to the injured tissue of the patient.
Claim Text (3): sequestering the bioactive polypeptide secreted from the cells with the microparticle; and
Examiner Note (3): This step would not have been consciously performed by a person. In contrast, the sequestering step describes what would have occurred in vivo after the second “contacting” step was performed. This step describes what would have been occurring in the patient’s body after the second contacting step was performed by the healthcare professional, without additional involvement by the patient or healthcare professional beyond what already occurred in the second contacting step. This step could have occurred while the patient is sleeping or resting, as it describes processes that happen inside the patient’s body which do not require conscious involvement by the patient.
Claim Text (4): releasing the polypeptide as the mineral layer of the mineral coated microparticle degrades.
Examiner Note (4): Like the sequestering step, this step would not have been consciously performed by a person. In contrast, the sequestering step describes what would have occurred in vivo after the second “contacting” step was performed. In contrast, this describes what would have been occurring in the patient’s body after the second contacting step was performed by the healthcare professional, without additional involvement by the patient or healthcare professional beyond what already occurred in the second contacting step. This step could have occurred while the patient is sleeping or resting.
Conclusion to This Section of the Office Action: The instantly claimed invention is understood to require only two steps to be consciously performed by humans. The first step is contacting a microparticle in the absence of a polynucleotide with the polynucleotide. The second step is contacting the microparticle combined with the polynucleotide with injured tissue from the patient. The sequestration and release steps are understood by the examiner to describe what must occur in the patient’s body after contact of the microparticle and polynucleotide with the injured tissue in order for the method to meet the claimed requirements.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 10, 14-15, 18-19, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0017368 A1) in view of Parinder et al. (WO 2017/214175 A1).
Murphy et al. (hereafter referred to as Murphy) is drawn to mineral coatings and cell transfection, as of Murphy, title and abstract. Murphy teaches the following in paragraph 0151, which is reproduced below.

    PNG
    media_image1.png
    165
    459
    media_image1.png
    Greyscale

As to the first step of claim 1, the step requires contacting a microparticle with a mineral layer with a polynucleotide which may be mRNA. Murphy teaches a combination of firefly luciferase mRNA with MCMs (mineral coated microparticles) as of the first sentence of paragraph 0151. This would have been formed by contacting the mineral coated microparticle with mRNA.
As to the second step of claim 1, this step requires contacting the microparticle (comprising RNA) with injured tissue. Murphy does appear to teach contacting the microparticle with tissue by subcutaneous injection of the microparticle combined with mRNA into a mouse (though the tissue is not injured).
As to claim 1, the claim requires that the RNA of Murphy result in increased production of a cytokine or growth factor. Murphy does not teach this in the above-reproduced paragraph because the mRNA taught by Murphy in that example encodes for firefly luciferase rather than a cytokine or growth factor. Nevertheless, elsewhere in the reference, Murphy teaches that the polynucleotide may encode for a cytokine or growth factor including VEGF (vascular endothelial growth factor), as of Murphy, paragraphs 0077-0078. It would have been prima facie obvious for one of ordinary skill in the art to have substituted the mRNA encoding for a growth factor in place of the mRNA encoding for firefly luciferase. This is at least because mRNA firefly luciferase appears to have been used as an imaging agent in order to test whether the method of Murphy successfully results in the production of protein or peptide in vivo. In contrast, the cytokines or growth factors of Murphy would have been expected to have had therapeutic potential. As such, the skilled artisan would have been motivated to have substituted a mRNA encoding for a cytokine or growth factor, as of Murphy, paragraphs 0077-0078, in place of the mRNA encoding for firefly luciferase in Murphy, paragraph 0151, in order to have predictably had a therapeutic effect with a reasonable expectation of success.
Murphy differs from the claimed invention because Murphy does not teach contact the mRNA combined with a mineral coated microparticle with injured tissue; in contrast, Murphy teaches contacting this mineral coated microparticle with healthy tissue.
Parinder et al. (hereafter referred to as Parinder) is drawn to modified RNA encoding for vascular endothelial growth factor (VEGF), as of Parinder, title and abstract. This may be useful for treating a diabetic ulcer, as of Parinder, at least page 6, paragraph 026. Parinder teaches administration via direct administration to the area to be treated, as of Parinder, page 166, claim 108 of Parinder.
Parinder does not teach a mineral coated microparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the combination of a mineral coated microparticle of Murphy with mRNA encoding vascular endothelial growth factor, as of Parinder, to a diabetic ulcer in a patient suffering from diabetic ulcers. Parinder is drawn to mRNA encoding vascular endothelial growth factor and suggests administration to patients with diabetic ulcers, and administration directly to the area to be treated. As the mineral coatings of Murphy provide enhanced transfection with reduced cytotoxicity, as of Murphy, abstract, the skilled artisan would have been motivated to have administered the mRNA encoding VEGF in combination with the mineral coated microparticle of Murphy to the area to be treated in a patient with a diabetic ulcer for predictable treatment of the diabetic ulcer with a reasonable expectation of success.
As to claim 1, the claim requires sequestering the polypeptide secreted from cells with the microparticle followed by releasing the polypeptide. Murphy does not explicitly teach this; however, it is the examiner’s position that this would likely have happened in the method of Murphy, whether by itself or as modified by Parinder. This determination is made in view of the fact that the method taught by Murphy, paragraph 0151, includes administration of a mRNA encoding a polypeptide along with mineral coated microparticles. The skilled artisan would have expected that the mRNA in that paragraph would have been inserted into cells and would have produced the protein for which it encodes. The skilled artisan would then have expected that the protein thus produced would have been sequestered by the mineral coated microparticle of Murphy followed by eventual release. This determination is made at least in view of the fact that the mineral coated microparticles in Murphy appear to be essentially the same as those in the instant application. As such, the skilled artisan would have expected that the mineral coated microparticle of Murphy would have been able to have sequestered proteins or peptides via electrostatic interactions in Murphy even if this feature was not understood by Murphy. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See MPEP 2112(I). As best understood by the examiner, for the reasons set forth above, the sequestration and release of protein is best understood to be a previously underappreciated property of the method of Murphy.
As to claims 2-3, Parinder teaches a diabetic ulcer, as of Parinder, at least page 6, paragraph 026.
As to claim 4, Murphy teaches a plate-like microstructure in paragraph 0073. 
As to claim 5, Murphy teaches a pore size of 250-400 microns in paragraph 0127 and a particle size of what is believed to be about 1-10 microns, as of Murphy, paragraph 0054. While these sizes are not the same as what is required by the instant claims, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a mineral coated particle for delivery of a genetic agent are taught by Murphy. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size and pore size by routine experimentation.
As to claim 7, Murphy teaches the ceramic magnetite as the core, as of Murphy, paragraph 0068. Murphy also teaches poly lactide glycolide (a polymer) as the core, as of Murphy, paragraph 0011.
As to claim 8, Murphy teaches hydroxyapatite as of paragraph 0012.
As to claim 10, the skilled artisan would have expected that the combination of the polynucleotide of Murphy and a mineral such as hydroxyapatite would have resulted in a structure that can be considered both a polynucleotide complex and a mineral complex, as required by the claim.
As to claim 14, this is an independent claim which requires essentially the same method steps as claim 1, except having more specific requirements regarding the mineral coated microparticle and less specific requirements regarding the polynucleotide. As such, claim 14 is rejected for essentially the same reason that claim 1 is rejected, while additionally noting that Murphy teaches microparticles made from calcium, phosphate, and carbonate, as of Murphy, paragraph 0056.
As to claim 15, Murphy teaches vascular endothelial growth factor and other growth factors, as of Murphy, paragraphs 0077-0078. Parinder also teaches mRNA encoding vascular endothelial growth factor.
As to claim 18, Murphy teaches a plate-like microstructure in paragraph 0073. 
As to claim 19, Murphy teaches a pore size of 250-400 microns in paragraph 0127 and a particle size of what is believed to be about 1-10 microns, as of Murphy, paragraph 0054. While these sizes are not the same as what is required by the instant claims, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a mineral coated particle for delivery of a genetic agent are taught by Murphy. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size and pore size by routine experimentation.
As to claim 21, Murphy teaches the ceramic magnetite as the core, as of Murphy, paragraph 0068. Murphy also teaches poly lactide glycolide (a polymer) as the core, as of Murphy, paragraph 0011.
As to claim 22, Murphy teaches hydroxyapatite as of paragraph 0012.
As to claim 24, Murphy teaches a complex as of paragraphs 0122-0123.
As to claim 25, Murphy teaches mRNA in paragraph 0151, and Parinder also teaches mRNA.
Note Regarding Reference Date: The instant application is understood to have an earliest effective filing date of 5 July 2017 based upon a provisional application to which the instant application claims benefit. Parinder was published in December 2017, which is after the earliest effective filing date; as such, Parinder is not prior art under AIA  35 U.S.C. 102(a)(1). However, Parinder was filed on 6 June 2017, and was effectively filed as early as 7 June 2016, based upon a provisional application upon which Parinder claims benefit. As such, Parinder appears to be prior art under AIA  35 U.S.C. 102(a)(2). Also, as best understood by the examiner, there does not appear to be a common inventor or assignee between Parinder and the instant application; as such, the exceptions under AIA  35 U.S.C. 102(b)(2) would not appear to be applicable.


Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0017368 A1) in view of Parinder et al. (WO 2017/214175 A1), the combination further in view of Xiao et al. (Acta Biomaterialia, Vol. 9, 2013, pages 8374-8383).
Murphy is drawn to a method of administering a nucleic acid therapeutic in a mineral coated particle, which exemplifies in vitro release. Parinder is drawn to administration of a mRNA encoding vascular endothelial growth factor, and teaches administration directly to the site and teaches diabetic ulcers. See the rejection above over Murphy in view of Parinder.
Murphy differs from the claimed invention because Murphy does not appear to teach a needle-like hydroxyapatite.
Xiao et al. (hereafter referred to as Xiao) is drawn to hydroxyapatite microspheres for the release of bone morphogenic protein 2, as of Xiao, page 8374, title and abstract. Said hydroxyapatite appears to be needle-like, as of Xiao, page 8376, right column, second to last paragraph and page 8377, figure 1b. Xiao teaches a pore size of 10-20 nm, as of Xiao, page 8377, right column, third to last paragraph.
While Xiao teaches a hollow particle, Xiao does not teach that the hydroxyapatite coats another substance.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the hydroxyapatite of Murphy to have been needle like, as of Xiao. Murphy is drawn to a hydroxyapatite coated particle for release of a therapeutic agent, but does not specify that the hydroxyapatite may be in a needle-like form. Xiao teaches that a needle like form of hydroxyapatite is suitable for release of a therapeutic agent. As such, the skilled artisan would have been motivated to have modified the hydroxyapatite in Murphy to have been in a needle like structure for predictable release of a therapeutic agent with a reasonable expectation of success.
As to claim 6, the claims require a particular needle length. This length appears to be taught as of Xiao, page 8377, figure 1b. To the extent that, purely en arguendo, the needle in Xiao, figure 1b is of a different size than what is claimed, the skilled artisan would have been motivated to have optimized the size of the needle of Xiao to have been within the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of hydroxyapatite for release of a therapeutic agent with needle like hydroxyapatite are taught by Xiao. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable size of the needle by routine experimentation.

Response to Arguments
Applicant provides arguments regarding the previously applied rejections, as of applicant’s response on 23 June 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, sentence bridging pages 3-4, applicant argues that Murphy never contacts its microparticle with injured tissue. In response to this argument by itself, the examiner notes that Parinder et al. (WO 2017/214175 A1) was cited to teach injured tissue.
Applicant then makes the following argument, as of applicant’s response, page 4, top paragraph.

    PNG
    media_image2.png
    169
    645
    media_image2.png
    Greyscale

The examiner disagrees, and takes the position that this argument does not appear to be correct with regard to diabetic ulcers, which are the elected type of injury. In support of this, the examiner cites Blakytny et al. (Journal of Pathology, Vol. 190, 2000, pages 589-594). Blakytny et al. (hereafter referred to as Blakytny) teaches that there is a lack of insulin-like growth factor in the basal keratinocyte layer of diabetic foot ulcers as compared with non-diabetic skin, as of Blakytny, page 589, title and abstract. This would indicate that in the case of an injury that is a diabetic foot ulcer, the reason that the diabetic ulcer fails to heal properly is because of lack of protein. Therefore, in view of the teachings of Blakytny, the skilled artisan would not have expected a diabetic foot ulcer to have been “protein saturated.” The examiner clarifies that Blakytny is cited in order to show what the skilled artisan would have known at the time of filing, and is not part of the statement of rejection.
Additionally, as best understood by the examiner, the above-reproduced statement from page 4, top paragraph of applicant’s response appears to be an example of attorney argument that is unsupported by evidence. Attorney argument cannot take the place of evidence. See MPEP 716.01(c)(II) and 2145(I). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness; see MPEP 2145(I). In this case, applicant did not provide evidence, either in the form of prior art or in the form of a declaration under 37 C.F.R. 1.132, that the protein concentration in an injured tissue environment would have been especially high and that the skilled artisan would have expected that such high protein concentration would have been expected to have precluded the required sequestration from occurring. In fact, if anything, the prior art does not appear to indicate that the skilled artisan would have expected this to have been a problem because Parinder does not teach any specific problems related to mRNA administration to injured tissue.
Additionally, the examiner has reviewed declarations under 37 C.F.R. 1.132 that have been previously presented to the file record. In the declaration on 2 October 2020, declarant discusses exposure of growth factor to high levels of matrix metalloprotease activity in paragraph #6. This issue appears to be separate from the issue discussed in applicant’s response on page 4. This is because in applicant’s response on page 4, applicant appears to argue that high levels of endogenous protein in the wound would have prevented the protein encoded by the administered RNA (or whose production would have been accelerated due to administration of the RNA, e.g. in the case of a small interfering RNA) from being sequestered because of being crowded out by the large amount of endogenous protein. In contrast, in paragraph #6 of the declaration on 2 October 2020, declarant takes the position that in the case of the claimed invention, a growth factor is being introduced to a hostile environment due to the presence of matrix metalloproteases, which, as best understood by the examiner, can apparently break down the growth factor due to their protease activity. These appear to be separate positions, and the position taken in the declaration does not appear to indicate that the skilled artisan would have expected sequestration to have failed because of the presence of matrix metalloproteases.
In applicant’s response, paragraph bridging pages 4-5, applicant argues that the RNAs in Parinder are modified in order to avoid the deficiencies of other RNA molecules in the art, and that modified RNAs have an extended half-life as compared with unmodified RNAs. This argument is not persuasive. Nothing in the instant claims excludes modified RNA; as such, applicant appears to be arguing subject matter that is not claimed. See MPEP 2145(VI). Additionally, the presence of modified RNA in Parinder does not exclude combination of Parinder with Murphy because Murphy also teaches modified mRNA in paragraph 0151. The examiner does not dispute that modified RNAs have an extended half-life as compared with unmodified RNAs, but this has no bearing on the propriety of the applied rejection.
Applicant then cites paragraph 0224 of Parinder as teaching systemic delivery of the modified RNAs, which apparently differs from the recited local administration of the modified RNAs to injured tissue required by the instant claims.
This is not persuasive because elsewhere in the reference, Parinder teaches local administration to a wound. Parinder, Example 14, paragraph 0350, teaches administration of mRNA encoding vascular endothelial growth factor intradermally to the perimeter of a diabetic wound. That Parinder teaches systemic administration elsewhere in the reference does not detract from Parinder’s teaching of local administration to injured tissue in Example 14 of Parinder. See MPEP 2123 and 2145(X)(D)(1).
With regard to the Xiao reference, applicant argues that Xiao is drawn to bone regeneration, which is a very different problem than the present invention, as of applicant’s response, page 6. This is not persuasive. The instant claims are drawn to repairing injured tissue. At the time of filing, the skilled artisan would have understood that a broken bone would have been a very common form of injury. In the case of an injury like a broken bone, the injured tissue can involve bones; therefore, the skilled artisan would have expected that a method of administering a therapeutic to an injured bone to aid its repair would have been well within the scope of administering a therapeutic agent to injured tissue. Furthermore, Murphy is drawn to the repair of bones, as of Murphy, paragraphs 0077-0078; as such, combination of Murphy with Xiao is understood to be appropriate.
The examiner further notes here that instant claim 15 is drawn to the administration of a nucleic acid that codes for various bone morphogenetic proteins. As such, the skilled artisan would have understood that claim 15 is drawn to delivery of a nucleic acid to injured tissue wherein the injury causing the injured tissue involves a bone injury. This is because bone morphogenetic protein is useful for regenerating bone in the case of a bone injury. As claim 15 is drawn to administration of bone morphogenetic protein, the skilled artisan would have understood that injury for which the method of claim 15 is intended to have been conducted would appear to include a broken or injured bone.
Applicant then cites Figure 4C of the instant application, as of page 6, end of second to last paragraph of applicant’s response, which is reproduced below.

    PNG
    media_image3.png
    359
    466
    media_image3.png
    Greyscale

It is unclear to the examiner how the data presented here relates to the previously applied rejection over Xiao. Applicant’s have the burden of explaining the proffered data, and applicant does not appear to have done so with regard to figure 4C. See MPEP 716.02(b)(II).
See the next page for a description of proposed examiner’s amendments.


Proposed Examiner’s Amendment
The examiner proposes amending claim 1 in the following manner to overcome the previously applied rejection.

Claim 1 (Proposed Amendment): A method of repairing injured tissue in a subject in need thereof, the method comprising:
contacting a microparticle comprising a mineral layer with a polynucleotide selected from the group consisting of small interfering RNAs (siRNAs), messenger RNA (mRNA), short hairpin RNAs (shRNAs), and RNA aptamers, wherein the polynucleotide is adsorbed to the mineral layer; and
contacting the microparticle with the injured tissue, wherein the polynucleotide is released, is taken up by cells of the injured tissue, and results in increased production of a bioactive peptide, wherein the bioactive polypeptide is selected from the group consisting of cytokines, growth factors, and combinations thereof;
wherein [[ ]] the bioactive polypeptide secreted from the cells becomes sequestered with the microparticle, and subsequently is released [[ 
]] as the mineral layer of the mineral coated microparticle degrades,
wherein the injured tissue is a diabetic ulcer, and
wherein the mineral layer is in the shape of a needle having an average length of from about 10 nm to about 750 nm.

X) Claims 2-6 are proposed to be cancelled as they do not appear to further limit claim 1 as of the proposed amendment.

X) Claims 7-8 are proposed to be allowed without further amendment.

X) Claim 9 has already been cancelled.

X) Claim 10 is proposed to be allowed without further amendment.

X) Claims 11-13 have already been cancelled.

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): A method for sustained delivery of bioactive polypeptides, the method comprising:
contacting a mineral coated microparticle comprising a mineral layer with a polynucleotide adsorbed thereto with at least one cell, wherein the mineral layer comprises calcium, phosphate, carbonate and combinations thereof, and wherein the polynucleotide encodes a bioactive polypeptide selected from the group consisting of cytokines, growth factors, and combinations thereof, wherein the polynucleotide is released, is taken up by the at least one cell of the injured tissue, and results in increased production of the bioactive peptide in the at least one cell;
wherein [[ ]] the bioactive polypeptide secreted from the cells becomes sequestered with the microparticle via electrostatic interactions between the polypeptide and the [[ 
]] microparticle, and subsequently is released as the mineral layer of the mineral coated microparticle degrades,
wherein the injured tissue is a diabetic ulcer, and
wherein the mineral layer is in the shape of a needle having an average length of from about 10 nm to about 750 nm.

X) Claim 15 is proposed to be amended in the following manner:
Claim 15 (Proposed Amendment): The method of claim 14, wherein the bioactive polypeptide is selected from the group consisting of basic fibroblast growth factor (bFGF), [[ ]] epidermal growth factor (EGF), platelet-derived growth factor alpha polypeptide (PDGFA), platelet-derived growth factor beta polypeptide (PDGFB), platelet derived growth factor C (PDGFC), platelet derived growth factor D (PDGFD), platelet derived growth factor AB (PDGFAB), vascular endothelial growth factor A (VEGF-A), placenta growth factor (PIGF), vascular endothelial growth factor B (VEGF-B), vascular endothelial growth factor C (VEGF-C), vascular endothelial growth factor D (VEGF-D), transforming growth factor beta 1 (TGF-B 1), transforming growth factor beta 2 (TGF-B2), transforming growth factor beta 3 (TGF-B3), anti-mullerian hormone (AMH), artemin (ARTN), growth-differentiation factor-1 (GDF 1), growth-differentiation factor-2 (GDF2), growth-differentiation factor-3 (GDF3), growth-differentiation factor-3A (GDF3A), growth-differentiation factor-5 (GDF5), growth-differentiation factor-6 (GDF6), growth-differentiation factor-7 (GDF7), growth-differentiationfactor-8 (GDF8), growth-differentiation factor-9 (GDF9), growth-differentiation factor-10 (GDF 10), growth-differentiation factor-11 (GDF11), growth-differentiation factor-15 (GDF 15), neurotrophic factor (GDFN), inhibin alpha chain (INHA), inhibin beta A chain (INHBA), inhibin beta B chain (INHBB), inhibin beta C chain (INHBC), inhibin beta E (INHBE), left-right determination factor 1 (LEFTY 1), left-right determination factor 2 (LEFTY2), myostatin (MSTN), NODAL, neurturin (NRTN), persephin (PSPN), fibroblast growth factor 1 (FGF 1), fibroblast growth factor 2 (FGF2), fibroblast growth factor 3 (FGF3), fibroblast growth factor 4 (FGF4), CBFA1/RUNX2, [[ ]] SRY-box containing gene 9 (SOX9), Interleukin 1 Receptor Antagonist (IL1RA), Interleukin 10 (IL10), Chondroitinase ABC and Neurotrophin-3 (NT3), hepatocyte growth factor (HGF), granulocyte colony-stimulating factor (G-CSF), macrophage colony-stimulating factor (M-CSF), interleukin 6 (IL6), brain-derived neurotropic factor (BDNF), neurotrophin-4 (NT-4), nerve growth factor (NGF), insulin-like growth factor 1 (IGF-1), insulin-like growth factor-2 (IGF-2), fibroblast growth factor 21 (FGF21), human growth hormone (HGH), and combinations thereof.

X) Claims 16-17 have already been cancelled.

X) Claims 18-20 are proposed to be cancelled without prejudice or disclaimer as they do not appear to further limit claim 14 as currently amended.

X) Claims 21-22 are proposed to be allowed without further amendment.

X) Claim 23 has already been cancelled.

X) Claims 24-25 are proposed to be allowed without further amendment.

X) Claim 26 has already been cancelled.


Reasons For Indicating Allowable Subject Matter
The examiner takes the position that, as per the applied rejection above, the skilled artisan would have been motivated to have applied the composition of Murphy, comprising the mineral component and the nucleic acid to injured tissue such as a diabetic ulcer provided the nucleic acid being used encodes for a protein known to treat diabetic ulcers or otherwise has therapeutic activity against diabetic ulcers. Nevertheless, Murphy does not teach a shape of a needle. In fact, Murphy teaches that the mineral coatings may be in the following structures, as of Murphy, paragraph 0073 and figure 10, reproduced below.

    PNG
    media_image4.png
    339
    690
    media_image4.png
    Greyscale

As of the examiner’s best understanding, the above-reproduced structures are not needle-shaped structures.
The examiner notes that needle shaped microspheres are known in the art. In support of this position, the examiner cites Xiao et al. (Acta Biomaterialia, Vol. 9, 2013, pages 8374-8383), which is cited above. However, Xiao is drawn to using said needle shaped structure to release bone morphogenetic protein, and considers said structure to be “osteoconductive.” As such, the teachings of Xiao would appear to be useful for treating an injury that involves a broken or damaged bone.
However, the instant claims are drawn to treating a diabetic ulcer. A diabetic ulcer is a wound, often on the foot, that is not caused by a broken or damaged bone but rather by the inability of the body to produce sufficient extracellular matrix to heal a wound. As such, the examiner would not have been motivated to have modified the method of Murphy to have administered a needle shaped inorganic coating to have treated a diabetic ulcer. This is because the art indicates that needle shaped inorganic coatings are useful for osteoconductive purposes and would be useful for injuries involving a damaged bone. However, a diabetic ulcer does not involve a damaged bone and would not necessitate an osteoconductive coating. As such, the skilled artisan would have used the inorganic coatings of Murphy and would not have been motivated to have modified the inorganic coating in the manner of Xiao in order for treatment of a diabetic ulcer because such a modification would not have been desirable for a diabetic ulcer as a diabetic ulcer lacks bone breakage or injury and would have no need of osteoconductivity.
Claim 15 is proposed to be amended to remove bone growth factors as these would not have been delivered for treating a non-bone injury such as a diabetic wound. Bone growth factors should be removed from the claim because, as pointed out above, treating injured tissue involving bone injury with a needle shaped particle would have been prima obvious for the reasons set forth above, but treating a diabetic wound with a needle shaped particle would not have been obvious. As such, the examiner is proposing amending claim 15 to remove active agents that would have been useful for bone regeneration.
The examiner is also proposing to amend the claims to recite

wherein [[ ]] the bioactive polypeptide secreted from the cells becomes sequestered with the microparticle via electrostatic interactions between the polypeptide and the [[ 
]] microparticle, and subsequently is released as the mineral layer of the mineral coated microparticle degrades,

This is because the examiner believes that the above-indicated amendment more accurately describes the manner in which the claimed method operates as compared with the original claim language. This is because, as explained in the “Claim Interpretation” section above, it is the examiner’s understanding that the sequestering and releasing steps occur in vivo after the administering occurs and are not actually performed by a patient or healthcare professional. As such, the claims are being proposed to be amended to reflect this.


Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612